Exhibit 10.1

(VISTAPRINT LOGO) [b83531b8353100.gif]

95 Hayden Avenue · Lexington · MA 02421 · USA
T: 1  ·  781  ·  652  ·  6300 F: 1  ·  781  ·  652  ·  6100 www.vistaprint.com

          To:    Nicholas Ruotolo   From:     Robert Keane   Cc:     Emma Barnes
Brown, Ara Deirmendjian, David Armengol, Caitlin West, Elise Rousell   Date:    
November 15, 2010   RE:    Assignment Extension Agreement

 

         
 
  Position:   President, Vistaprint Europe
 
  Extension Effective Date:   November 15, 2010
 
  Expected Length of Extension:   36 Months
 
  You will report to:   Wendy Cebula, Chief Operating Officer
 
  Home Country:   USA (Lexington, Massachusetts)
 
  Host Country:   Spain (Barcelona)

I am very pleased to confirm the terms and conditions of the extension of your
Living Away From Home (LAFH) assignment to Vistaprint’s Barcelona office. This
letter does not create a contract of employment, but simply seeks to confirm the
conditions that pertain to your international assignment. During your
assignment, you will continue to be an at-will employee, and your employment
relationship will remain with the Lexington, Massachusetts office. You will
continue to be “seconded” or loaned to the Barcelona office for the period of
the assignment. Please note that the laws of your Home Country govern your
employment, but you are expected to comply with laws of the Host Country. It is
our expectation that while on assignment, you will be promoted to the role of
President, Vistaprint Europe.
This letter is intended to be a brief overview of Vistaprint’s Long Term
Assignment Policy (Premium) and to detail the terms and conditions applicable to
your international assignment. Please refer to the Long Term Assignment Policy
(Premium) document for complete details and descriptions, but in the event of
any conflict between this letter and the Long Term Assignment Policy (Premium),
this letter governs.
This extension of your assignment will be a minimum of 36 months, in addition to
the original term of your assignment. After 2 years into this extension, we
would like to schedule regular check-in meetings to assess the status of your
assignment. During these meetings, we can discuss your interests and
Vistaprint’s interests in either a further extension to your assignment,
permanent relocation and/or localization. We currently anticipate that we would
extend your assignment for up to an additional two years beyond the current term
with substantially equivalent benefits as those described in this letter.
However, this non-binding statement of intention does not affect your status as
an at-will employee.
EXPATRIATE COMPENSATION:
For the duration of this assignment, salary administration will be based on
Vistaprint’s policies and practices in the Home Country as well as your
performance. You are eligible to participate in Vistaprint’s long term incentive
plans, including equity compensation. Your salary, bonus and long-term incentive
compensation are subject to

 



--------------------------------------------------------------------------------



 



change as per Vistaprint’s annual review process. Your base salary will be paid
and denominated in Euros, and your actual annual bonus will be paid in USD.
Allowances:
You will continue to be provided allowances, to be paid in adherence to regular
payroll practices, while in the Host Country. These allowances are based upon
typical costs for the various categories below for a family of 6. Eligible
“family” is defined in Vistaprint’s Long Term Assignment Policy (Premium). These
allowances are paid only for the period of your international assignment and
will not be considered for bonus, long term incentive compensation and/or
benefit calculation purposes. Vistaprint will pay any tax in relation to these
allowances, and Vistaprint will “gross up” these payments to cover any
applicable income taxes that you may incur.
Housing Allowance:
You will receive a host housing allowance of 96,000.00 EUR per 12 months of
assignment to provide support towards the difference in the cost of housing in
the Host Country. We will review this allowance on a semi-annual basis as well
as at any point in time where there is more than a 10% fluctuation in exchange
rate or price movement based on market analysis by Vistaprint’s third party
research vendor (which is currently Organization Resource Counselors). This
allowance is based on your family size, income level and data from independent
consultants. You will be able to choose the type of accommodations that you
would like to meet your personal lifestyle needs. However, you are responsible
for paying any amount incurred in excess of the above allowance.
Travel Allowance:
You will continue to receive a travel allowance of 20,000.00 EUR per 12 months
of assignment to provide some support towards return travel to your Home Country
for you and your family.
Education:
Vistaprint will continue to cover the expense of schooling your 4 children at an
international educational facility of your choosing, during your expatriate
assignment. The maximum amount of this benefit is up to 60,000 EUR per year. We
will review tuition increases annually and make appropriate adjustments to this
amount, as necessary.
BENEFITS:
You will continue to participate in Vistaprint’s international healthcare
benefits plan, currently provided by Aetna, which provides global medical and
dental coverage. A benefits update can be scheduled, if necessary, to review
Vistaprint’s international healthcare plan for expatriates and their families.
In addition, you will continue to participate in your Home Country retirement
benefit plan (i.e., 401k), and Vistaprint will continue to make contributions at
the same level as other employees in your Home Country.

2



--------------------------------------------------------------------------------



 



Leave Entitlements:
As a part of your benefits package, your paid time off will be commensurate with
the standard time off requirements in the Host Country. Although you will be
considered an employee of our office in the Home Country, you will be expected
to observe the Host Country’s holidays.
Your service time while on assignment will still apply towards Vistabreak award
eligibility.
RELOCATION/ASSIGNMENT EXTENSION ELEMENTS:
Continuing your international assignment means that you and your family might
have additional elements to arrange. This will take time, energy and expense.
This section outlines how Vistaprint will continue to support you in planning
and organizing your assignment extension with you, as well as the associated
costs that it will incur.
In order to be reimbursed, you must submit all receipts and appropriate
documentation to Caitlin West, Sr. HR Associate, Immigration & Mobility.
**Note: Do not co-mingle business expenses with relocation expenses on the same
report. They must be reported separately. Be sure you keep a copy of your
submitted reports (including copies of the receipts) for your records.
Work Authorization Sponsorship:
Vistaprint will continue to assist and pay for expenses associated with
obtaining your visa, work and residence permits. This includes residency permits
for your spouse and family but excludes passports, as it is your responsibility
to ensure that all travel documents and paperwork for you and your family (such
as passports) remain valid while living overseas.
Moving of Household Goods:
Vistaprint’s relocation vendor will coordinate the movement of additional
household goods you wish to bring to Barcelona (see below for exclusions).
Reimbursable moving expenses are limited to the following: Packing, possible
crating/uncrating of household goods and personal belongings for primary
residence; sea freight charges for transporting household goods and personal
effects to your Host Country residence up to the amount determined in the
estimate by the relocation vendor; and normal insurance costs associated with
moving of household goods via professional carrier (policy does not cover
jewelry, furs, cash equivalents, or other items of unusual or extraordinary
value; coverage for such items may be available but would be at your expense).
There are some items for which Vistaprint will not pay the shipping/moving
costs, including firewood and building supplies, boats, cars, major appliances
which will not work on European currency or outlets, airplanes, frozen foods,
plants, and furnishings of second home or vacation homes. Other non-reimbursable
items include expenses for decorating, painting, landscaping, or household
repairs at the old residence.

3



--------------------------------------------------------------------------------



 



Property Management Services:
Vistaprint will continue to reimburse you for the costs related to property
management services for your Home Country residence up to a maximum of $1,200.00
USD per year as long as you have ownership of this property. Vistaprint will
“gross up” this reimbursement to cover any applicable income taxes that you may
incur.
Car Assistance:
Vistaprint will coordinate and cover the costs associated with shipping your
minivan and motorcycle from your Home to Host Country.
In addition, Vistaprint will continue to cover the expense of leasing a car,
including insurance. The current maximum dollar amount of this benefit is 1,200
EUR per month. If you obtain or renew a Spanish license, Vistaprint will
renegotiate your car assistance.
REPATRIATION:
At the conclusion of your extension, you are expected to return to your usual
place of abode in the area of Vistaprint’s office in the Home Country. If at any
time you are terminated without Cause or resign for Good Reason as set forth in
the Amended and Restated Executive Retention Agreement between you and
Vistaprint N.V. (the “Retention Agreement”), whether during or after your
assignment, you are entitled to the benefits and provisions of the Retention
Agreement, subject to the conditions set forth in the Retention Agreement.
If we mutually agree to return you to the Home Country or if you are terminated
without Cause or resign for Good Reason, as described above, before you return
to the Home Country, the following expenses will be covered for your return:

  •   Return flight for you and your family to the Home Country (30-day advance
purchase fare, economy plus class);

  •   A one-time allowance of $1,000.00 USD (Vistaprint will “gross up” this
allowance to cover any applicable income taxes that you may incur);

  •   Shipment of similar weight / volume of personal goods from the Host
Country to the Home Country state where you lived before the assignment and
subject to the same limitations (including shipment back of minivan and
motorcycle);

  •   Return of items in storage to new home location in the Home Country;

  •   Rental car assistance for a maximum of 2 weeks; and

  •   6 weeks of temporary housing in Home Country (if necessary).

TAX ASSISTANCE:
Summary of Tax Assistance Programs:

  •   To help minimize your tax burden and to assist with the additional federal
and state tax liability that results from the reimbursed moving expenses,
Vistaprint will provide tax coverage assistance on many of the taxable
relocation payments made to you. For relocation provisions that are taxable
(e.g.

4



--------------------------------------------------------------------------------



 



      temporary housing, etc), Vistaprint will pay on your behalf or reimburse
you for the amount of taxes directly related to such relocation assistance.

  •   Vistaprint has selected tax equalization as the tax reimbursement policy
for Long-Term Assignments. The intent of tax equalization is to ensure
compliance in both the Home and Host Countries while on assignment, and to
neutralize the effect of a possible windfall or financial hardship to you while
on assignment.

  •   The equalization process includes performing hypothetical tax
calculations, in conjunction with Vistaprint’s Payroll Department. The financial
impact to you will be minimal. Vistaprint will pay the hypothetical tax
calculations on your behalf.

  •   Authorized fees associated with tax preparation through Vistaprint’s tax
assistance vendor will be covered in full and billed directly to Vistaprint.

  •   It is your responsibility to provide information in a timely manner, as
well as communicate any family size or income changes that could affect personal
income during the assignment. You will be responsible for any late filing
penalties and interest.

  •   Also, annual tax preparation of your Home Country and Host Country returns
will be provided to you for the term of the assignment, through our tax
provider. Vistaprint may “gross up” the tax provider’s fees to cover any
applicable income taxes that you may incur.

  •   You may also receive some post-assignment tax assistance, depending on the
number of days worked in the Host Country during the previous tax year. This
determination will be made by Vistaprint and our tax vendor.

  •   Our tax vendor will be available to meet with you, if necessary, to
formally discuss any follow up questions you may have related to Vistaprint’s
tax assistance policy and the services provided to all expatriates.

  •   All tax benefits for expatriates are subject to Vistaprint’s Tax
Equalization Policy, which is attached as Exhibit A to this Agreement.

  •   If it would be advantageous to you or Vistaprint from a tax perspective to
enter or pay a portion of your compensation into a pre-tax plan, tax advantaged
plan or salary sacrifice arrangement available in your Host Country, then
Vistaprint may require you to enter or pay a portion of your compensation into
such a plan or arrangement.

EMERGENCY LEAVE:
If your personal circumstances require you to take unplanned or immediate leave,
we will provide you with emergency leave. You should discuss your circumstances
with your Home and Host Country HR Contact, who will be able to arrange the
support you need and the number of days’ leave.
It is your responsibility to review your individual coverage for emergency care
provisions prior to travelling. In some parts of the world, there are medical
facilities that require guarantee of payment, so you should be aware of the
emergency medical coverage provisions of your individual medical insurance
program.
COMPLIANCE AND ETHICS:
You and your family should understand that you can be, and often are, highly
visible representatives of Vistaprint in the Host Country. As such, you will
need to be familiar with and adhere to Vistaprint’s policies and applicable Home
and Host Country work laws. It is imperative that you and your family members
follow both the letter and the spirit of the law, not only to protect yourselves
from criminal or civil penalties, but also to

5



--------------------------------------------------------------------------------



 



maintain and advance Vistaprint’s image as a reputable corporate citizen in the
countries in which we operate. You will be expected to operate in compliance
with Vistaprint’s Code of Business Conduct and Ethics at all times.
DATA PROTECTION ACT:
To manage your assignment effectively we may need to process personal data
relating to you for the purpose of personnel and employment administration. This
may include the transfer of data to, and processing by, other offices. Examples
could include providing the Host Country office with your bank account details,
or an emergency contact number for a relative in your Home Country.
By signing this assignment extension letter, you consent under any applicable
data protection laws or regulations to the processing of your personal data,
including the transfer, from time to time, of your personal data to other
offices outside of your Home Country and Host Country. Data will be released
only to authorized individuals for administrative purposes only.
TERMINATION OF ASSIGNMENT:
Vistaprint accepts no responsibility for losses resulting from the purchase of
housing in the Host Country, whether those losses are the result of market
conditions, exchange rate fluctuations, taxes or other causes, including early
termination of the assignment. In addition, should the purchase of housing
increase your tax liability in the Host Country, you will be responsible for
this increased cost.
If you resign from Vistaprint while on assignment, Vistaprint will pay the costs
for your return transportation to your Home Country but will not cover the costs
associated with the shipment of furniture, household goods, or personal effects
except where mandated by law. Should you choose to remain in your Host Country,
your tax equalization calculation will assume that you returned to your Home
Country within 30 days of separation and that the only income earned was
Vistaprint income.
In the event of your involuntary termination during your assignment, you will be
repatriated and covered under your Home Country’s severance policy, if any.
Vistaprint will give you at least 30 days’ notice of any involuntary
termination, unless a longer notice period is required by applicable law or any
employment agreement, in which case Vistaprint will give such longer period of
notice.
Your total years of service with companies affiliated with Vistaprint shall be
recognized for purposes of calculating retirement benefits. Severance payments
mandated by law shall be based on years of service in the country of last
employment (Home Country). In some locations, national law may construe a
voluntary termination or transfer to an affiliated company as a “termination” or
require that any severance payment to be made should be based on more years of
service than those actually performed in the country of last employment (Home
Country). As an expatriate employee, you are not eligible to receive such
payments. If however, you do receive them, you will be required to repay
Vistaprint upon receipt. If repayment is not made within sixty (60) days, the
amounts will be offset against other benefits to which you may be entitled.
GOVERNING LAW:
This letter, your global assignment and your employment relationship generally
are subject to and governed by the laws of Home Country in accordance with the
terms of the Long Term Assignment Policy (Premium). This letter shall not be
amended or supplemented unless in writing signed by you and duly authorized
representatives of Vistaprint.

6



--------------------------------------------------------------------------------



 



ENTIRE AGREEMENT:
This letter supersedes the terms of the Barcelona Transfer Package Agreement
dated June 19, 2008 between you and Vistaprint.
Best wishes to you in your assignment extension.
Sincerely,
/s/ Robert S. Keane
 
Robert Keane
President and Chief Executive Officer, Vistaprint

7



--------------------------------------------------------------------------------



 



ASSIGNMENT EXTENSION AGREEMENT
I understand and concur with the terms and conditions specified in this
Assignment Extension Agreement. I also understand the terms of this Assignment
Extension Agreement to be a confidential matter between Vistaprint and me.
Reimbursements will be contingent upon and subject to my providing Vistaprint
with appropriate documentation regarding the expenses herein. All expenses must
be substantiated using the Employee Relocation Expense Report within 30 days
after the expenses are paid or incurred.
I agree to reimburse Vistaprint on a pro-rata basis for the relocation expenses
provided herein if I voluntarily terminate employment or request transition to
an alternate Vistaprint geographic location within 12 months from the Extension
Effective Date set forth on page 1 of this Assignment Extension Agreement. The
“pro-rata” portion of the expenses will be determined by my length of service
from the Assignment Extension.
I further understand the employment relationship can be terminated at will, with
or without cause, at any time by Vistaprint or me.

           
Employee
  /s/ Nicholas Ruotolo   Date 29/11/10  
 
         
 
  Signature      

8